Citation Nr: 0416695	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  00-14 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left (major) upper 
extremity thoracic outlet syndrome.

2.  Entitlement to service connection for right (major) upper 
extremity thoracic outlet syndrome.

3.  Entitlement to service connection for left (major) upper 
extremity carpal tunnel syndrome.

4.  Entitlement to service connection for right (minor) upper 
extremity carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1995 to April 1999.

This appeal is from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran had neurological complaints of the upper 
extremities in service.  Post-service VA medical records show 
conflicting opinions whether the veteran has thoracic outlet 
syndrome, carpal tunnel syndrome, both, or neither

It is important to the veteran's claim to resolve these 
conflicts.  Towards this end, VA scheduled the veteran for a 
VA examination of which he had notice, as shown by his 
request to reschedule the examination.  He then failed to 
report for the examination.  Regulation provides that 
original claims for compensation in which examination is 
necessary be decided on the available evidence if the 
claimant fails to report for an examination without good 
cause.  38 C.F.R. § 3.655 (2003).  The veteran was notified 
of that rule by letter of January 15, 2003.

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
the scope of VA's and the veteran's obligations in the claims 
process.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  It 
provides the Secretary discretion to afford assistance beyond 
that specifically mandated in the law.  38 U.S.C.A. § 5103(g) 
(West 2002).  Given the medical controversy, this case 
warrants another attempt to examine the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  In particular, the RO should ask 
the veteran to send in any evidence or 
information in his possession that 
related to his current claims.  Duplicate 
records or evidence need not be 
resubmitted.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal. 

2.  Schedule the veteran for neurologic 
examination to determine whether he has 
thoracic outlet syndrome, bilateral 
carpal tunnel syndrome, neither, or both.  
If either diagnosis is confirmed, the 
examiner should identify the affected 
upper extremities.  Provide the examiner 
with the claims file.  The examiner 
should take note of the service medical 
records showing complaints of upper 
extremity symptoms, and the conflicting 
diagnoses in the VA outpatient records 
and the opinions therein, which are 
tabbed for the examiner's convenience.  
The Board needs an opinion, as to any 
currently diagnosed neurologic condition 
affecting the upper extremities, whether 
there is a is less than, equal to, or 
greater than 50 percent probability that 
a currently diagnosed neurologic 
condition affecting the upper extremities 
began or became worse in service.

3.  Readjudicate the claims at issue, and 
determine whether any part of it may now 
be allowed.  If not, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



